European Works Council (Recast version) (debate)
The next item is the report by Mr Bushill-Matthews, on behalf of the Committee on Employment and Social Affairs, on the proposal for a directive of the European Parliament and of the Council on the establishment of a European Works Council or a procedure in Community-scale undertakings and Community-scale groups of undertakings for the purposes of informing and consulting employees (recast) - C6-0258/2008 -.
rapporteur. - Mr President, I suspect that this dossier will be slightly less controversial than the earlier one, and certainly there is a shorter list of speakers. But we shall see. Life is full of surprises.
May I start by thanking the Commission and indeed the Council for getting us to where we are today. Unlike the previous dossier, this is a first reading, but we provisionally have informal agreement in trialogue, which will mean that there is first-reading agreement, assuming colleagues support it in the vote tomorrow. Colleagues may differ as to whether the trialogue text is an improvement on the original report, but at least there is a trialogue agreement and history will be the best judge of that. I look forward to hearing any comments colleagues may have and I will sum up at the end.
Member of the Commission. - (CS) Mr President, ladies and gentlemen, European works councils are the pioneers of social Europe. They invigorate the social dialogue between management and workers in more than 820 companies. They make it possible for almost 15 million workers to be informed and consulted not only at a local level but also at a European and even a global level. They make it possible to link up the economic and social aspects of companies operating at a pan-European level. We can be proud of what has been achieved since the directive was passed fifteen years ago. The old directive, however, is no longer up to the job and we now have justifiably higher demands.
In July, therefore, the Commission proposed a thorough overhaul of the legal framework for European works councils. The aim is to increase their numbers and their effectiveness, to reinforce legal certainty and to improve coordination of consultations at domestic and European levels, especially in the area of restructuring. The Commission has therefore proposed clearer definitions of the concepts of 'workers' information' and 'workers' consultation' and a clarification of how these activities correlate at various levels. It has also proposed recognition of the role of the social partners in setting up new European works councils and in making it possible for existing works councils to adapt and survive. It has proposed a clearer definition of the opportunities for coordination and consultation between councils that have been set up as a matter of course. Last but not least, it has proposed a clearer definition of the roles of members of European works councils, especially in the area of passing on information to workers and training opportunities.
This summer, at the instigation of the French Presidency, the European social partners, employers and trade union organisations agreed on a joint position in which they accepted the Commission's proposal as the basis for discussions. They put forward a number of amendments to the proposal, the aim of which is mainly to clarify the definitions of 'inform' and 'consult' and to establish a two-year period during which it will be possible to set up new European works councils or to renew existing ones without having to apply new rules.
The Commission has always supported dialogue between the social partners and it has therefore welcomed this initiative. The Commission welcomes the constructive approach of Parliament and the Council, thanks to which they have come to a reliable and equitable solution based on a set of measures created through the proposal from the Commission and the joint position of the social partners. In seeking a solution the Commission has cooperated actively with both organisations. The compromise reached by Parliament and the Council defines more clearly the supra-national powers of the European works councils and the sanctions, while not introducing a minimum number of participating workers. This compromise retains the essence of the Commission's proposal. The Commission can therefore support the compromise.
President-in-Office of the Council. - (FR) Mr President, Commissioner, Mr Bushill-Matthews, ladies and gentlemen, we are now meeting to debate a proposal for a directive that directly affects 880 European businesses and 15 million European workers. The stakes are therefore high, and we should all approach this debate fully appreciating what our responsibilities are. As you know, the proposal for a directive that we are debating this evening recasts the 1994 Directive on European Works Councils.
The text being submitted to the European Parliament is the result of a collective effort, which involved all the stakeholders across Europe. I am of course thinking of the Commission, which submitted a proposal for a recast on 2 July 2008; I am also thinking of the European social partners, who, in summer 2008, submitted eight joint proposals within the framework of a joint opinion; and I am obviously thinking of the European Parliament and the rapporteur it appointed to draft this text, Mr Bushill-Matthews, whom I thank for the quality of his work. They all worked with the Council Presidency to arrive without delay at a text that is acceptable to everyone. The result of these collective efforts is that we are in a position, this evening, to adopt at first reading the proposal recasting this 1994 Directive.
As far as I am aware, it has been a long time since a situation such as this occurred in the social sphere. This is encouraging for the future; this encourages us to continue to work together in a collective spirit. The text being submitted to you this evening is a balanced compromise that will enable the social dialogue within European businesses to be enhanced and new guarantees to be given to the workers of the 27 Member States.
With this text we are enhancing the prerogatives of the European Works Councils by adopting, in particular, a long-awaited new definition of consultation and information.
With this text we are encouraging the setting-up of new European Works Councils since, just as in 1994, we are opening a two-year window during which the agreements concluded will be able to derogate from the new provisions of the directive.
Lastly, with this text we are increasing the legal certainty of workers and businesses by removing any uncertainties that may have had serious consequences.
It is also with this objective of legal certainty in mind that the text being submitted to you safeguards the agreements concluded during the previous window, which was opened between 1994 and 1996, after the entry into force of the current directive.
Today the compromise on which all the actors concerned have worked is being put to the vote within the European Parliament, and it is important that it be a vote in favour. This is important, because the current crisis conditions expose businesses to an increased risk of restructuring and, under these circumstances, European workers expect us to provide them with additional guarantees, guarantees that will reassure them with regard to their future.
It is also important that it be a vote in favour because the people of Europe need powerful messages that show that social Europe is getting off the ground again in 2008 and that it is not about talk, that it is capable of concrete action that will improve their everyday lives.
Lastly, it is important that it be a vote in favour because social dialogue must be encouraged in Europe, and this hinges on the implementation of new works councils and the development of joint actions undertaken by the European social partners as a whole, as has been the case in this matter.
on behalf of the PSE Group. - Mr President, there is a saying that compromises will never win beauty contests. At first sight, this could be said with regard to the outcome of all the negotiations on the recasting of the European Works Council Directive. Based on the Menrad report, adopted in this House six years ago, on the jurisprudence and on the experiences of management and labour in the last 12 years, the PSE Group has always asked for an ambitious revision of the Directive.
Too many workers' representatives are still deprived of the basic information and consultation rights as their employer refuses to grant them these rights. In our view, however, these rights are an integral part of the modelling of all industrial relations. The position of the worker as the stable stakeholder who stays in the company - compared to the job-hopping of management and the uncommitted attitude of the new type of financial investor - has to be reflected in the corporate governance of our companies. With the advice of the social partners incorporated in the directive and the additional modifications reached during our negotiations, the PSE hopes to deliver some building blocks for a new dynamic.
The formal political procedure is almost finalised. It is now up to management and labour to act. Compliance with the directive, currently some 40%, is still much too low. The PSE is of the opinion that this is not the end of the story; it is a new beginning. The European social partners have the enormous challenge of convincing those companies that still refuse to comply with the directive.
We urge the European Commission to contribute to this task. A new campaign is needed. Recent research has demonstrated that companies with adequate information, consultation and participation of workers function better, especially in hard times. The economic crisis and the restructurings that we have to face in the near future make workers' involvement in the decision-making process of our companies more topical than ever.
I would like to thank my opponent, Mr Bushill-Matthews, for the professional chairing of the negotiations, my colleagues from the other groups for their political assistance and the French presidency for their sophisticated approach. Let us go to work.
on behalf of the ALDE Group. - (FR) Mr President, Madam President-in-Office of the Council, Commissioner, the agreement reached with the Council on Works Councils proves that the social Europe that we need so much is being built brick by brick. It also proves that, in this emerging social Europe, social dialogue has found its bearings.
Indeed, everyone knows that this text is the result, first and foremost, of productive work between the trade unions and the employers' organisations. The current directive had obviously reached its limits since, 14 years after its adoption, councils had been set up in only one third of the businesses concerned, and legal uncertainty meant that the Court of Justice had to intervene on several occasions. However it is not for judges to set the rules, but for politicians to assume their responsibilities. Moreover, the current circumstances are a harsh reminder of the ever-more crucial need to consult works councils, and to do so as far upstream as possible in the case of restructuring.
That is why we have to move forward and endorse the agreement at first reading, after having thanked the rapporteur for the quality of his work and his listening skills.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, Madam President-in-Office of the Council, when the management of Nokia in Finland decided to close the Nokia factory in Bochum and relocate to Romania, the workers affected - 2 000 lost their jobs - found out via the newspaper.
In order to prevent such a situation from recurring, it is a matter of urgency - and I would stress this urgency - for the amended European Works Council Directive, with its new definition of transnational undertakings, to be brought into force. It is very sad that the Commission has taken so many years to do this and has boycotted this compromise until now.
This shows yet again that social Europe is at the bottom of the Commission's agenda. If the amendments had been in place earlier, a case like that of Nokia would not have happened.
These amendments are urgently needed to make up for the previous failure to act and they are actually overdue if we consider the new structures of undertakings which traverse national boundaries and the actions of these undertakings. My joy over the compromise is contained. Nevertheless, as part of Parliament's negotiating committee I stand in favour of this compromise, as we need this directive now.
I appeal once more to all of you who are now trying to unravel this compromise again. You are playing with fire. It would mean that we would be forever at the negotiating table and that a case like Nokia would happen again. It is therefore necessary to actually bring into force this minimal claim to democracy that we now have in the directive.
From a political point of view, the revision of the directive still remains on the agenda. Once again I would say to the Commission that what we have here is an adjustment. The revision is still to be done, and we are of the opinion that we need a proper revision, which as such will then give the Works Council what it actually needs for its long-term work. What we have now is merely an adjustment.
on behalf of the GUE/NGL Group. - (EL) Mr President, we in the Confederal Group of the European United Left/Nordic Green Left do not wish to enter into the spirit of celebration, because we know full well that social Europe is not one of the Commission's or the Council's priorities. Ladies and gentlemen, the common compromise between Europe Inc. and the trade unions is behind what we debated in Parliament in 2001. Also, the recasting procedure limits Parliament's role. We shall be tabling amendments that support and promote the demands put forward by the trade unions during bargaining, namely better, prompt and substantial information, publicity and transparency in agreements and reinforced participation of experts from trade union organisations. Unfortunately we are wasting an opportunity to make more material improvements to the directive and, with this revised realpolitik, we are accepting much less than what the workers need.
(FR) Mr President, Madam President-in-Office of the Council, Commissioner, firstly I should like to congratulate Mr Bushill-Matthews, who gave us a great lesson in democracy as the bearer of the Committee on Employment and Social Affairs' message during the trialogue. Today, the trialogue has taken place. The partners have tried to reach an agreement.
I should also like to congratulate you, Commissioner, because, at a given moment, you managed to ensure that Parliament's role as colegislator was somewhat denied us, since, through an agreement reached by the social partners, you made us see that only the points raised by them could be debated by us.
The important thing now is to make a success of this trialogue. It has taken place, and we are now in a position to ensure that this text is adopted at first reading. However, this must not mean that a review is ruled out, and this must not mean that we are prevented from subsequently thinking about how we can achieve a full review, with the support of all, or nearly all, of the social partners.
I believe that it is in this spirit that we must act. Of course, tomorrow, at first reading, we have to win our case, but it is obvious, too, that we need to look at how all this is applied and how we will be able to ensure that a review can take place.
(ET) Mr President, Madam President-in-Office of the Council, ladies and gentlemen. First of all I would like to thank the rapporteur for his constructive approach to the revision of the directive.
The rephrasing of the directive in question also raised certain legal issues concerning our possibilities for action. It seems that, with the assistance of the rapporteur, these have now been resolved.
Nevertheless, the revision of the European Works Council directive has long been an important matter for both companies and trade unions. It is commendable that the parties in the labour market reached an agreement this summer. This will also make it easier for us in Parliament to successfully complete the treatment of this topic.
Without casting doubt on the need to rephrase the directive at this time and in this situation, I nevertheless believe that a revised and updated version of the directive should be submitted to legislative procedure in the future; in other words, during the period of the next European Parliament.
Yet today, as the representative of a small country, I cannot agree with the Commission's suggestion that membership of a special commission should be made dependent on the number of employees in a company. Such a requirement could lead to a situation in which some Member States are left without anyone to represent their interests in negotiations.
Mr President, I welcome the first-reading agreement on the recasting of the European Works Council, which was due in no small way to the skill of our shadow rapporteur, Mr Cremers. We are in a deepening economic crisis, which is a crisis of the system and not just in the system.
'Business as usual' is not possible, and both employers and governments must accept that, in this time of crisis, workers must have a greater say in what is happening at their workplace. Any other approach will not be acceptable.
Blind faith in untrammelled markets and competition has failed abysmally, and now is the time for Europe to be more courageous in creating a new social contract between workers and businesses, and indeed for Member States and Europe to build a new social market economy, as provided for in the Treaty of Lisbon.
(DE) Mr President, a revision of the European Works Council Directive has been due since 1999. This has resulted in a recast procedure - too little for a rapidly changing industrial landscape. It naturally requires an improvement in information and consultation as tools for creating a conflict-reducing business culture. This is essential. Transnational decisions belong in the advisory committee of the European Works Council. The implementation of this inherently toothless directive must be legally strengthened and this should be linked to sanctions in order to ensure that it is possible to implement the directive. This must happen so that the judgments of the ECJ will no longer simply be ignored.
Despite a small amount of progress being made, a revision will be necessary in no more than three years. We could, and should, have done this now, in order to some degree to match the industrial political reality and this rapid state of change. However - and this is the important point - at least something is happening.
(RO) The European Works Council and the procedure for informing and consulting employees in undertakings or groups of undertakings are vital instruments in offering employees protection.
Works councils need to be extremely active, especially in situations where companies are being restructured. In the case of multinational companies or groups of companies, it is essential that the company's employees in the Member State where redundancies are being made are also consulted and have a seat at the negotiating table. In the situation where a group of companies makes important decisions concerning the future of the company and its employees, the company's employees in the Member State where restructuring is taking place must be informed and be able to take part in and influence the decision made.
Until now the European Community has provided financial assistance only to companies undergoing restructuring. I believe that this assistance also needs to be provided to the employees who have been made redundant.
Mr President, first of all, many thanks to the rapporteur. Though the amendments voted through committee were not what he wanted - in fact he wanted no amendments - he nevertheless defended the committee position in the negotiations which led to this first-reading agreement.
Many thanks also to Mr Cremers, our shadow rapporteur, who was the real architect of the content of the agreement. The three additions to the points agreed by the social partners in their advice note - on sanctions, on transnationality and the removal of the threshold for the special negotiating body - are important in themselves, but many of us, as has been said, still feel cheated by this recasting.
We were promised a full revision of the directive almost 10 years ago. Other serious deficiencies need to be addressed, and we insist that the Commission should bring forward that full revision during the next mandate.
Another serious concern about the handling of this recasting was the crossover between the social dialogue and legislative tracks. The social partners were consulted in accordance with Article 139 and eventually signalled their inability or unwillingness to negotiate a framework agreement. But just as we began our legislative work, they did signal that they would like to open negotiations. They then agreed an advice note, which has no standing at all in the Treaties, but that gave our rapporteur, Mr Bushill-Matthews, the opportunity to pretend to be conciliatory by accepting the content of the note, but nothing more.
Rather than acting as a spur to our work, that advice note almost became a straitjacket. The Article 139 and 138 procedures need to be kept clearly separated. It is wrong if either undermines or constrains the other, and it is the job of the Commission to ensure that separation. Even as we speak, a similar crossover is being allowed to derail a legislative amendment we have been calling for to address the problem of needle-stick injuries.
I repeat, this is dangerous and can only lead to resentment and distrust between the social partners and Parliament. Nevertheless, this is a step forward in terms of information and consultation rights for workers, and I welcome it.
- (PL) Mr President, at the time of its implementation, the Directive setting up European Works Councils represented a significant step forward in terms of establishing social dialogue within the economy. It also enabled productivity to be increased whilst retaining social harmony.
Following several decades of experience, the social partners have now identified ways in which the Directive could be recast and made more specific. The role of Members of Works Councils in the process of informing and consulting with the workforce ought to be laid down more clearly. An understanding between the social partners, and negotiations based on good faith and reliable information are highly desirable, especially at times of crisis. The value of social dialogue, of reaching solutions through discussion and negotiation, and of an awareness of the good and interests of the other party all point to the need to respect the results of this dialogue. Acceptance of agreements reached between employers' organisations and trade unions at European level is therefore called for.
I congratulate the rapporteur and look forward to reviewing the impact of the Directive in the future.
(PT) I regret that we are wasting this opportunity to improve this directive on the European Works Council in a more thorough and meaningful fashion. This was in fact predicted in 2001 when the Menrad report was adopted, in which I myself participated. That is why we insisted on tabling and voting on some amendments which aim to reinforce the right of information and consultation of workers' representatives in all cases, including the right of veto, particularly where there are restructuring operations and attempts to relocate companies, especially transnational companies, in which workers' rights are not respected.
It would be good if these amendments could be adopted as they would strengthen the directive on the European Works Council.
(DE) Mr President, my group and I would also have liked to have seen more than what has now been produced, but I think, nevertheless, that we have achieved a lot and have brought agreement at European level a step further forward. One thing is clear: in future, the European Works Council must be informed and consulted prior to any decision - and that is the important point - prior to any decision being taken regarding restructuring and then it will no longer find out about this via the newspaper.
However, I would like to say something very clearly to the Commission: the sort of chaos we saw when determining who is actually negotiating here must not happen again. There must be a clear distinction between the social dialogue and the European Parliament. We sometimes had the feeling that the rights of this House were being nullified. That must not happen in future.
President-in-Office of the Council. - (FR) Mr President, ladies and gentlemen, the recast of the European Works Councils Directive is good news.
It shows that social Europe is making headway and that progress is possible where improving European workers' rights to information and consultation is concerned. It also shows how valuable the social partners' involvement is. Without it, we would undoubtedly not have achieved such a result. Lastly, it shows the quality of the work and the cooperation between the three institutions - the Commission, Parliament and the Council - since, if Parliament so decides tomorrow, we will have reached an agreement at first reading, and we can only be pleased about that.
Should this be the case, I am grateful to you, Mr President.
Member of the Commission. - (CS) Progress is difficult but not impossible. I think that the history of the draft directive on works councils is proof of that. It has not been an easy path and I would like to emphasise especially the role of the social partners and the role of the rapporteur Mr Bushill-Matthews as well as his social democrat colleague Mr Cremers. In my view the debate has shown clearly that the bill is ready for the vote and I think also that this is a genuinely good report for social Europe.
rapporteur. - Mr President, as colleagues know, I am a great believer in social dialogue and works councils, and I am pleased that there has been an agreement at first reading, so that legal certainty can prevail for all the social partners.
My view is that we would have achieved a first-reading agreement even if we had not gone through this particular process. Since Stephen Hughes has chosen to give a rather distorted version of how this was achieved, I would just like to set the record straight so that posterity will show how we got to where we have. The social partners most certainly asked all of us not to table any amendments, and the trade unions certainly confirmed to me that, as far as they were concerned, the other groups would absolutely respect that. What I did not expect, and what I did not know, was that, whilst they were urging our group not to table any amendments, they were actually urging the Socialists to table amendments. We therefore had a very distorted balance in committee. Had we come to Parliament first, and had all colleagues had the chance to debate the matter, I still think we would have had agreement, but it would have been slightly different.
Having said that, let me put colleagues' minds at rest: I do not propose to unpick the agreement that we have. It is important that there is an agreement and I am confident that it will be adopted tomorrow. However, it is a supreme irony that, on an issue concerning mutual trust between employee and employer, and harmony and cooperation between both sides of industry, one of the social partners should approach the matter in a very different way.
I hope that this will be an isolated episode, because social dialogue needs to proceed with trust on both sides. However, on this occasion there has been a backward step in that regard, and one which I hope will never ever happen again.
The debate is closed.
The vote will take place on Tuesday.